[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Reed, Slip Opinion No. 2022-Ohio-1327.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2022-OHIO-1327
               THE STATE OF OHIO, APPELLEE, v. REED, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Reed, Slip Opinion No. 2022-Ohio-1327.]
Court of appeals’ judgment reversed, and cause remanded to trial court to consider
        appellant’s motion for leave to file delayed motion for new trial in light of
        State v. Bethel.
      (No. 2020-1337―Submitted April 12, 2022―Decided April 26, 2022.)
            APPEAL from the Court of Appeals for Montgomery County,
                               No. 28442, 2020-Ohio-3574.
                                    _________________
        {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded to the trial court to consider appellant Rashaan O. Reed’s motion for
leave to file a delayed motion for a new trial in light of State v. Bethel, __ Ohio
St.3d __, 2022-Ohio-783, __ N.E.3d __.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                            SUPREME COURT OF OHIO




                              _________________
       Mathias H. Heck, Montgomery County Prosecuting Attorney, and Andrew
T. French, Assistant Prosecuting Attorney, for appellee.
       Keating Muething & Klekamp, P.L.L., Michael T. Cappel, and Paul R.
Kerridge, for appellant.
                              _________________




                                        2